DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 2015/0355286 A1).
	Regarding claim 1, Kobayashi et al. discloses a battery pack (6) comprising a plurality of battery cells (2-5)(See also elements 22, fig. 2), the battery pack comprising a battery management system (1, fig. 1) configured to control the battery pack (6), wherein the BMS comprises: an internal resistance value calculation module (20) configured to calculate an internal resistance value for each battery cell (22) directly after each time the battery pack is charged (Thru element 26) or discharged (Thru element 7), during a predetermined period of time (Any time taken to charge/discharge); a maximum internal resistance valued battery cell detection module (20) configured to detect a battery cell among the plurality of battery cells having a biggest internal resistance value of the calculated internal resistance values (Pars. [049], [050]), each time the battery pack is charged or discharged; and a defective battery cell determination module (20) configured to determine a defective battery cell on the basis of a detected number of times each battery cell (22) has the biggest internal resistance value (Par. [050]).
	Regarding claim 2, Kobayashi et al. discloses the internal resistance value calculation module (20) repeatedly calculates the internal resistance value directly after the battery pack (6) is charged (Thru element 26) or discharged (Thru element 7) for the predetermined period of time (Any time taken to charge/discharge the battery), and the maximum internal resistance valued battery cell detection module (20) detects the battery cell (22) having the biggest internal resistance value (Par. [050]) of the calculated internal resistance values directly after the battery pack is charged (or discharged for the predetermined period of time and counts the detected number of the battery cell detected as the battery cell having the maximum internal resistance value (Par. [050]).  
Regarding claim 3, Kobayashi et al. discloses the defective battery cell determination module (20) determines the battery cell (22) among the plurality of battery cells (22) having the detected number, equal to or greater than a predetermined detected number as the defective battery cell (Figs. 4-6). 
Regarding claim 4, Kobayashi et al. discloses the battery pack (6) further comprises an alarm part (34) configured to transmit an alarm signal to the outside when the battery cell (22) determined as a defect in the defective battery cell determination module (20) is present.  
Regarding claim 5, Kobayashi et al. disclose the internal resistance value is a direct current internal resistance value (Directly from elements 10-13) calculated by a DCIR calculation method.  
Regarding claim 6, Kobayashi et al. discloses a method for detecting a defective battery cell of a battery pack comprising a plurality of battery cells (22), the method comprising: repeatedly charging (Thru element 26) the battery pack (6) for a predetermined time (See also fig. 3); an internal resistance value calculation process (Element 20) of calculating an internal resistance value for each of the plurality of battery cells by a battery management system (1) directly after each charging process; a detected number counting process of detecting (Element 34), by the BMS, a battery cell having a biggest internal resistance value (Par. [050]) of the plurality of battery cells each time the battery pack is charged and counting a detected number of times each battery cell has the biggest internal resistance value among the plurality of battery cells (Par. [050]); and a defective battery cell determination process of determining, by the BMS, a battery cell (22) having the greatest number detected as the defective battery cell after repeatedly performing the charging process (Thru element 26), the internal resistance value calculation process (Element 20), and the detected number counting process (See also figure 6).
Regarding claim 7, Kobayashi et al. discloses the BMS (1) determines all battery cells (2-5) of the battery pack (6) as a normal state when none of the battery cells have a detected number equal to or greater than a predetermined detected number (Pars. [049]-[050]).
Regarding claim 8, Kobayashi et al. a method for detecting a defective battery cell of a battery pack comprising a plurality of battery cells (22), the method comprising repeatedly discharging the battery pack (6) for a predetermined time; a direct current internal resistance (DCIR) value calculation process (By element 20) of calculating an internal resistance value for each of the plurality of battery cells (22) by a battery management system (BMS) (1) directly after the discharging process; a detected number counting process of detecting (Element 34), by the BMS, a battery cell having a biggest internal resistance value (Par. [050]) of the plurality of battery cells each time the battery pack (6) is discharged and counting a detected number of times each battery cell (22) has the biggest internal resistance value (Par. [050]); and a defective battery cell determination process  (By element 20) of determining, by the BMS, battery cell having the greatest number detected as the defective battery cell having the biggest internal resistance value (Par. [050]) by the BMS after repeatedly performing the discharging process, the internal resistance value calculation process (By element 20), and the detected number counting process.
Regarding claim 9, Kobayashi et al. discloses the BMS (1) determines all battery cells (2-5) of the battery pack (6) as having a normal state when none of the battery cells have a detected number, equal to or greater than a predetermined detected number (Thru element 21).
Regarding claim 10, Kobayashi et al. discloses a defective battery cell alarm signal transmitting process (Thru element 34) of transmitting an alarm signal, which notifies presence of a defective battery cell (22), to the outside when the battery cell determined as the defective battery cell in the defective battery cell determination process is present.  
Regarding claim 11, Kobayashi et al. discloses the internal resistances calculated in the internal resistance value calculation process (20) is a DCIR value calculated by a DCIR calculation method (Element 20 measured current directly from battery pack 6).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art of Sakakibara  (US2016/0231390 A1) discloses (Par. [066]) battery abnormality indication that determine the variation of internal resistance is greater than predetermined threshold and the used amount of the battery.  When  the electronic control unit determines that a used amount of the battery is less than a predetermined amount, the indicator indicates a first abnormality indication showing a fault of the battery, and, when the electronic control unit determines that the used amount of the battery is greater than or equal to the predetermined amount, the indicator indicates a second abnormality indication showing degradation of the battery (Abstract).
The prior art of Park (US 2018/0203070 A1) discloses preprocessing a voltage data sequence and a current data sequence of a battery; estimating an internal resistance of the battery based on the preprocessed voltage data sequence, the preprocessed current data sequence, and an internal resistance estimation model in which an internal resistance change due to a battery degradation is modeled; and determining state information of the battery based on the estimated internal resistance.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        

December 15, 2022